Citation Nr: 1139150	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-27 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled for a Board hearing in November 2009; however, he did not appear.  The Board remanded this matter in May 2011 for additional development, which has been completed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as bipolar disorder.  The Board apologizes for the delay, but finds that additional development is warranted before adjudicating the matter on the merits.

First, the Board notes that the Veteran indicated that he was treated in San Diego, California at the Naval Base or Balboa Naval Hospital during service.  It appears VA has made no effort to obtain those records, and it has a duty to do so.  38 C.F.R. § 3.159.

Second, a VA examination was conducted in July 2011.  Unfortunately, the opinion does not contain adequate information upon which the Board can decide this matter.  Specifically, the examiner opined that stress incurred while in the military could aggravate a diagnosis of bipolar, but that the Veteran was not diagnosed with the condition until after service.  She does not address the Veteran's entrance and separation Reports of Medical History.  Specifically, at entrance, the Veteran indicated trouble sleeping and depression; the reviewing physician noted anxiety induced insomnia and depression.  At separation, the Veteran noted continued trouble sleeping and depression.  The examiner did not indicate whether the Veteran's complaints at entrance and separation from service could have been symptoms of bipolar.  Therefore, the Board finds that a remand is necessary so that an addendum to the opinion can be obtained.

Finally, because this is a case involving psychiatric disorders, the Board finds that the Veteran's personnel record would be helpful in deciding this claim.  Therefore, on remand, the personnel record should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records from the San Diego Naval Base and/or Balboa Naval Hospital and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.

2.  Obtain the Veteran's service personnel record and associate it with the claims file.  All attempts to obtain these records should be documented in the claims file.

3.  Once the development above has been completed, ask the examiner who conducted the July 2011 VA examination to review the entire claims file, including this Remand, and provide an addendum to her previous report which addresses the etiology of the Veteran's bipolar disorder.  Specifically, she should address the Veteran's report of trouble sleeping and depression at entrance and separation from service and indicate whether his complaints were at least as likely as not (50 percent or more) or unlikely (less than 50 percent) bipolar disorder.

If the July 2011 VA examiner is not available to provide the requested addendum, an examiner knowledgeable in evaluating acquired psychiatric disabilities should be requested to review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or more) or unlikely (less than 50 percent) that the Veteran's bipolar disorder is related to his military service.  The examiner should address the Veteran's report of trouble sleeping and depression at entrance and separation from service and indicate whether his complaints were at least as likely as not or unlikely an indication of onset of bipolar disorder.

The reviewing examiner must state that he/she reviewed the claims file and provide a rationale in support of his/her opinion.

4.  Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

